DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-5, 7-8, 10-16, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Doubler et al. (US 2006/0149253).
 	Regarding claim 2, Doubler et al. disclose a bone plate system comprising a plate (10) including a lower surface (18) adapted to engage vertebrae and an upper surface (19) opposite the lower surface, the plate defining a screw hole (14) configured to receive a bone screw (e.g. 100/200) inserted in a proximal-to-distal direction; and 
a cam (17) affixed to the plate and rotatable between an uncovered position (“unlocked position” ¶34) in which the cam is spaced from the screw hole and a blocking position (actuator turned 90°, ¶34) in which at least a portion of the cam is disposed proximal to an entire bone screw head when a bone screw is disposed within the screw hole (figure 3). 	Regarding claim 3, Doubler et al. disclose the screw hole is countersunk (¶31, ¶36, figures 2, 3, 6).

 	Regarding claim 7, Doubler et al. disclose the cam defines a recess (21) for receiving a driver to move the cam from the uncovered position to the blocking position (¶33). 	Regarding claim 8, Doubler et al. disclose the recess is formed as a slot (figures 1, 3, 8). 	Regarding claim 10, Doubler et al. disclose the plate further comprises a bridging member (12). 	Regarding claim 11, Doubler et al. disclose a slot (24) is formed between the upper surface of the plate and the bridging member, the slot being adjacent to the screw hole (figure 6). 	Regarding claim 12, Doubler et al. disclose the slot (24) is sized to receive at least a portion of the cam (17) when the cam is in the blocking position (figure 3). 	Regarding claim 13, Doubler et al. disclose a bone plate (10) comprising a plate (10) defining a first screw hole (14) configured to receive a bone screw (e.g. 100/200) inserted in a proximal- to-distal direction; and a cam (17) affixed to the plate and rotatable between an uncovered position (“unlocked position” ¶34) in which the cam is spaced from the first screw hole and a blocking position (actuator rotated 90°, ¶34) in which at least a portion of the cam is disposed proximal to an entire bone screw head 
 	Regarding claim 14, Doubler et al. disclose the plate further defines a second screw hole (opposite 14 disposed in portion 13) spaced apart from the first screw hole such that the first screw hole is configured to align with a vertebral body of a spine and the second screw hole is configured to align with a different vertebral body of the spine (via their placement on opposite sides of the end plate, one in portion 12 and the other in portion 13).
 	Regarding claim 15, Doubler et al. disclose the first screw hole is countersunk (¶31, ¶35, figures 2, 3, 6) and configured to receive a variable-angle screw or a fixed-angle screw (e.g. 100/200).
 	Regarding claim 16, Doubler et al. disclose the recess is a slot (figure 3). 
	Regarding claim 18, Doubler et al. disclose the cam comprises a knob (20/31) about which a portion of the cam is rotatable. 	Regarding claim 20, Doubler et al. disclose the plate further comprises a bridging member (12) defining a slot (24) between an upper surface of the plate (19) and the bridging member, the slot being adjacent to the first screw hole (figure 3). 	Regarding claim 21, Doubler et al. disclose the slot is sized to receive at least a portion of the cam when the cam is in the blocking position (figure 3).

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doubler et al. (US 2006/0149253).
 	Regarding claim 9, Doubler et al. disclose the cam comprising a protrusion (31) protruding therefrom and the plate defining an aperture (16) for receiving the protrusion to secure the cam in the blocking position (figure 3).  Instead of the cam defining the aperture and the plate comprising a protrusion protruding from the plate to secure the cam in blocking position. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the aperture and protrusion arrangement between the cam and the plate, since it is known that the rearranging parts of an invention involves only routine skill in the art. 

 	Regarding claim 17, Doubler et al. disclose the cam comprising a protrusion (31) protruding therefrom and the plate defining an aperture (16) for receiving the protrusion to secure the cam in the blocking position (figure 3).  Instead of the cam defining the aperture and the plate comprising a protrusion protruding from the plate to secure the cam in blocking position. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the aperture and protrusion arrangement between .

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doubler et al. (US 2006/0149253) in view of Farris et al. (US 2004/0097934).
 	Regarding claim 6, Doubler et al. disclose the claimed invention except for the bone screw being a variable-angle screw and not a fixed-angle screw.
 	Farris et al. show that a fixed-angle screw (figure 4, ¶55) is an equivalent structure known in the art to a variable-angle screw (figure 5, ¶55).  Therefore, because these two bone screw for fixation to bone and engagement with a bone plate were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the fixed-angle screw of Farris et al. in for the variable-angle screw of Doubler et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775